SMITH, Judge.
Movant appeals from the order of the trial court dismissing, without evidentiary hearing, his motion pursuant to Rule 27.26. Movant pleaded guilty in February, 1975, to six counts of robbery first degree with a dangerous and deadly weapon, two counts of assault with intent to kill with malice, and one count of carrying a concealed weapon. The state dismissed two additional robbery counts. Movant was sentenced to 18 years on each of the robbery and assault counts and to five years on the weapons charge, all terms to run concurrently.
The court found that movant’s allegations of ineffective assistance of counsel and that the pleas were the product of coercion and duress were bare conclusions not supported by factual allegation and were refuted by the transcript of the guilty plea proceeding. Our review of the record convinces us that the findings of fact and conclusions of law of the trial court are not clearly erroneous. The movant’s allegations are bare legal conclusions and the *631motion sets forth no facts which if true would entitle movant to relief. Smith v. State, 513 S.W.2d 407 (Mo. banc 1974); Haliburton v. State, 546 S.W.2d 771 (Mo.App.1977). Additionally, the conclusory allegations are fully refuted by the record of the guilty plea proceeding. We also determine that an extended opinion would have no precedential value and affirm the order of the trial court pursuant to Rule 84.16(b).
Order affirmed.
CLEMENS, P. J., and McMILLIAN, J., concur.